Citation Nr: 0409366	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-09 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 





INTRODUCTION

The veteran retired in January 2000 after more than 20 years 
of active duty service, including combat service in the 
Republic of Vietnam, and his decorations include the Republic 
of Vietnam Cross of Gallantry with Palm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
post-traumatic stress disorder (PTSD) and assigned an initial 
50 percent evaluation.  The veteran has timely perfected an 
appeal of this determination to the Board.  


FINDING OF FACT

The evidence is in relative equipoise as to whether the 
veteran's PTSD symptoms have resulted in no more than 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; difficulty in adapting to stressful 
circumstances; and an inability to establish and maintain 
effective relationships


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for an initial rating of 70 percent, but no more, 
for post-traumatic stress disorder have been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

During the course of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (hereinafter 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
Essentially, this liberalizing law and its implementing 
regulations eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

Recently, the U.S. Court of Veterans Appeals held that a 
service-connection claimant must be given a VCAA-complying 
notice before an initial unfavorable agency of original 
jurisdiction decision on the claim.  Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  Such a notice letter consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini, 17 Vet. App. at 422.  

The veteran was provided with a copy of the appealed January 
2003 rating decision, the April 2003 statement of the case, 
and an October 2003 supplemental statement of the case.  
These documents, in essence, informed the veteran of the 
information and evidence necessary to substantiate his claim 
and provided notice of the law and governing regulations, as 
well as the reasons for the determinations made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
his behalf.  Additionally, the statement of the case and 
supplemental statement of the case contained the pertinent 
provisions of the VA's Schedule for Rating Disabilities, 
including the diagnostic code and associated rating criteria.  
See 38 C.F.R. Part 4 (2003).  In addition, in a September 
2001 letter, VA informed the veteran of the information and 
evidence necessary to substantiate a claim for an increased 
rating.  The letter also asked the veteran to identify by 
name, address, and timeframe any person, agency, or company 
that has records pertinent to his claim, including medical 
records, so that VA could obtain those records.  
Additionally, the letter asked the veteran to complete an 
authorization and consent form so that VA could request those 
records.  Moreover, it is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.  

The record reflects that, since August 2001, the veteran has 
actively participated in identifying and providing 
information and evidence in support of his claim.  In August 
2001, the veteran informed VA that he had been treated for 
PTSD by C.G. Hankins, Ph.D.  The veteran subsequently 
submitted two statements from Dr. Hankins.  In a March 2003 
statement, the veteran informed VA that he had been treated 
for PTSD at the Philadelphia, Pennsylvania, VA Medical 
Center.  VA subsequently obtained those records.  Moreover, 
in the earlier September 2001 letter, VA informed the veteran 
of the evidence he was responsible for submitting and what 
evidence VA would obtain on his behalf.  Specifically, the 
letter informed the veteran that VA would make reasonable 
efforts to obtain relevant records such as medical records, 
employment records, and records from any federal agencies, 
including records from state or local governments, private 
doctors and hospitals, and current and former employers.  In 
this regard, the letter asked the veteran to adequately 
identify any such records so that VA could request them on 
his behalf.  Furthermore, the letter informed the veteran 
that it is his responsibility to ensure that VA receives all 
requested records that are not in the possession of a federal 
agency.  In addition, the record reflects that the veteran 
was afforded a VA examination in November 2002 to determine 
the nature and etiology of any currently existing PTSD.  
Thus, the Board finds that the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, the veteran's actions in 
submitting evidence and information regarding treatment 
indicates that he was fully aware of the respective duties 
expected of him and of VA.  

In addition, in the September 2001 letter, VA asked the 
veteran to inform VA of any additional evidence pertinent to 
his claim.  In a February 2004 letter, VA provided the 
veteran with another opportunity to submit any additional 
evidence concerning his appeal.  Thus, the Board finds that 
VA has made reasonable efforts to inform the veteran that he 
could submit any information or evidence in support of his 
claim.  See Pelegrini v. Principi, supra.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, postservice VA and private medical 
records, and assertions made by the veteran in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (describing harmless error).  In this 
case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content 
requirements is harmless error.  Additionally, VA has 
obtained and associated with the claims file every piece of 
evidence that the veteran has identified.  Furthermore, the 
veteran has not contended that there is any outstanding 
record.  In sum, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or its 
implementing regulations.  Moreover, given the Board's 
favorable action in the instant case, the veteran is not 
prejudiced by the Board's adjudication of the claim.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Factual Background

A review of the record reveals VA outpatient treatment 
reports from September 2001 to March 2003, a November 2002 VA 
examination report, November 2002 and April 2003 statements 
from a private physician, and testimony from a June 2003 RO 
hearing.  

In September 2001, the veteran's symptoms included: low mood; 
nightmares and sleep disturbance; exaggerated startle 
response; emotional numbing; irritability.  The examiner 
noted that the veteran was guarded and anxious with depressed 
mood; soft monotone speech; coherent thought process; clear 
sensorium; fair to good insight and judgment; and no suicidal 
or homicidal ideas or auditory or visual hallucinations.  
Then the examiner assessed the veteran with PTSD with 
recurrent depression.  

In December 2001, the veteran stated that he was somewhat 
calmer after the introduction of bupropion but still had 
episodes of increased anxiety and panic or near-panic 
symptoms on an almost daily basis.  The veteran also stated 
that he had intrusive memories, nightmares, and issues of 
betrayal.  Then the examiner estimated the veteran's global 
assessment of functioning (GAF) score to be 55.

In January 2002, the veteran stated that he is able to go to 
work but that he was having more difficulty getting along 
with people and less patience with clients.  He also reported 
variable sleep; depressed mood; intermittent suicidal 
ideations but no plan or intention; no homicidal ideation or 
psychosis; and minimal benefit from the addition of 
bupropion.  

In February 2002, the veteran reported some good days and 
some bad days.  He stated that he is still quite avoidant, 
reversing direction and walking out of his way at work to 
avoid groups of people.  He reported sleep disturbances with 
6 to 7 interruptions per night; preoccupation with guilt but 
with no feelings or at least none that he can express; 
ongoing stress in his marriage; no suicidal or homicidal plan 
or intention; no episodes of loss of control; and that he 
feels a bit calmer since the increase in dose of bupropion.  
The examiner assessed the veteran with PTSD and depression.

In March 2002, the veteran stated that he was feeling angry 
but with no incidents of loss of control, no new suicidal or 
homicidal ideations, and no auditory or visual 
hallucinations.  He stated that with added medication he has 
gotten a few hours more sleep sometimes but that he still has 
nightmares of killing in Vietnam and wakes up in sweats.  The 
examiner assessed the veteran with PTSD and chronic 
depression, and estimated the veteran's GAF score to be 52.

In June 2002, the veteran reported continuing episodes of 
panic-like increased anxiety, increased response rate 4 to 5 
times per day at work.  He also stated that he finds himself 
irritated, and feeling less careful about how he speaks to 
superiors.  

In July 2002, the veteran reported panic attacks several 
times per day; episodes of anger, but with no overt loss of 
control or acts of violence; broken sleep, at most a couple 
of hours per night; suicidal ideations but no plan or 
intention; and intrusive visual recollections of faces of his 
dead comrades at the edge of his peripheral vision or on his 
computer screen.  The examiner noted no disorder of thought 
process.  The examiner assessed the veteran with PTSD, 
anxiety, depression, and panic.

In August 2002, the veteran reported panic attacks 2 to 4 
times per day, usually at work; constant anger and that he is 
trying very hard not to lose control; no episodes of physical 
violence but thoughts of them at times; no suicidal or 
homicidal ideations; panic episodes; slight improvement in 
sleep.  The examiner noted that the veteran did not report 
any psychotic symptoms today and estimated the veteran's GAF 
score to be 51.

In September 2002, the veteran reported continuing 
depression; episodes of transient severe anxiety at work; 
feeling less able to tolerate listening to problems of other 
veterans; no episodes of loss of control of anger; no 
suicidal or homicidal ideations; and no auditory or visual 
hallucinations.  The examiner noted soft speech and depressed 
affect and mood.  The examiner then discussed the issue of 
medical retirement and suggested inpatient PTSD treatment or 
medical leave.  The examiner assessed the veteran with PTSD, 
depression, and panic.

In October 2002, the veteran reported that he was OK.  He 
stated that he is better able to sleep and is able to fall 
back asleep after awakening.  He reported trouble at work 
relating to the veterans, trying to keep them at arms 
distance, moving away from them; fluctuating mood; panic 
attacks 4 to 5 times per day; depression; inability to focus; 
inability to finish tasks; and no suicidal or homicidal 
ideations or auditory or visual hallucinations.  The examiner 
stated that the veteran remains significantly impaired by his 
symptoms.  The examiner assessed the veteran with PTSD, 
depression, panic disorder, and chronic pain (related to 
cervical spine).

In December 2002, the veteran reported that this month is bad 
because this is when he made his first kill in Vietnam, but 
that he was doing pretty well on the medication.  The 
examiner stated that the veteran appeared calmer and fairly 
well rested with no suicidal or homicidal ideations or 
psychotic symptoms.  The examiner assessed the veteran with 
PTSD and depression.

In February 2003, the veteran reported that he was not doing 
well with more panic attacks 4 to 5 times per day; more 
depression; more irritability with family; suicidal ideations 
but no plan or intent; no homicidal ideations or auditory or 
visual hallucinations.  The examiner estimated the veteran's 
GAF score to be 51.

In March 2003, the veteran reported that he was having a 
tough time and that he does not interact at work, staying to 
himself.  He also stated that he saw dead bodies on the 
television last night and vomited.  He also stated that, 
after a few days on valproic acid, he became more tired, 
starting to fall asleep at work in front of his computer or 
even when talking with someone.  In addition, he noted 
increased irritability and that, when he gets really 
stressed, he sees things like the four guys that were killed 
under his supervision.  The veteran reported no suicidal or 
homicidal ideations and no episodes of loss of control.  The 
examiner assessed the veteran with chronic, severe PTSD.  

At a November 14, 2002 VA examination, the veteran complained 
of nightmares, waking and seeing things like the four guys 
killed by mortar blast who seem to be waving at me.  The 
veteran's symptoms included: nightmares two to three times 
per week; flashbacks and visions of various traumatic events 
in Vietnam; reports by his wife of being emotionally distant; 
need to avoid people; discomfort at work mainly because he 
gets angry with the other veterans for poor compliance; 
trouble relating to his current wife; recently becoming 
furious when she suggested divorce; poor sex life mainly due 
to erectile dysfunction; panic attacks three to four times 
per day.  The veteran also stated that he thought that his 
PTSD resulted in the break-up of his first marriage and that 
he would almost punch her when she used to touch him.  The 
veteran also stated that he had two prior hospitalizations in 
the 1980s during which time he had been diagnosed with a 
personality disorder.  

As for current adjustment, the veteran stated that he is 
having difficulties with his marriage but that he still 
participates in activities with his wife, including a recent 
trip to Disney World.  He also stated that he and his wife 
spend many weekends at the Jersey shore, where they go to 
various exhibits in Wildwood and Ocean City.  The veteran 
also stated that he likes to coach and had recently coached 
his daughter's basketball team; he added that he was unable 
to coach this year because of neck problems.  

The examiner observed that the veteran was a casually 
dressed, overweight man in a neck brace who was unshaven 
because of the brace.  The examiner noted that, although the 
veteran appeared anxious initially, the end of the interview 
handshake was firm and dry.  The examiner stated that he saw 
no evidence of thought disorder and his difficulties in 
public do not seem to be related to any specific paranoid 
content.  The examiner observed that the veteran's thinking 
was organized and goal directed, that his mood was euthymic, 
that he was alert and oriented, and that, despite complaints 
of forgetfulness, he did not appear to have any problems 
remembering current events.  The examiner stated that the 
veteran gave symptoms that are typical for post-traumatic 
stress disorder, and that he did have the combat exposure 
that might account for such disorder.  However, the examiner 
noted a contrast between what the veteran said about his 
generally avoiding people and his ability to coach, go to 
events at the shore where there would be crowds.  The 
examiner added that he had some difficulty reconciling this.  
In addition, the examiner stated that the veteran is able to 
work, although with considerable difficulty, and noted that, 
when asked, the veteran replied that he would like to 
continue working if he can.  The examiner also stated that 
there were clear problems controlling his rage and that there 
were no overt psychotic symptoms, noting that the veteran was 
on a significant does of an anti-psychotic drug, which would 
or could control such symptoms.  Then, the examiner assessed 
the veteran with PTSD on Axis I; assessed the veteran with a 
personality disorder, not otherwise specified; and estimated 
the veteran's GAF score to be 50.  He added that the veteran 
can manage his own benefits.

In a November 2002 statement, C.G. Hankins, Ph.D., provided 
the following description of the veteran's current status: 
one prior marriage that resulted in two daughters; currently 
married with one daughter; relationships being undermined by 
his PTSD; two siblings with whom he has little contact; major 
problems adjusting after returning from Vietnam; short-term 
memory loss; inability to concentrate; desire to be alone; 
being overly cautious about his surroundings; anxiety; 
constant need to find the enemy; periods of heavy depression 
that are almost intolerable; and exacerbation of his PTSD by 
his work with veterans at a state agency.  He also noted that 
the veteran was currently taking medications for severe 
depression, anxiety, anger, rage, and a sleep disorder.  Dr. 
Hankins then assessed the veteran with severe PTSD on Axis I; 
noted combat connected PTSD, employment problems, social 
isolation, family problems, and combat related stress on Axis 
IV; and estimated the veteran's GAF score to be 31.  

In a subsequent April 2003 statement, Dr. Hankins provided 
the following symptomatology: family trouble; significant 
deterioration of his ability to concentrate; compensating 
more and more to draw himself back to whatever he sets out to 
do; frustration toward his wife because of feelings of being 
criticized; difficulty dealing with the amount of medication 
he is taking and that he will be in this situation for the 
rest of his life; flat facial expression; forgetfulness; 
easily provoked anger; impatience with clients at work; 
flashbacks; poor impulse control leading to outbursts of 
anger or crying at the slightest provocation; talking on a 
regular basis about thoughts of suicide; severe depression; 
worsening of symptoms due to other medical problems including 
the pain in his shoulder and knees.  Dr. Hankins also stated 
that the veteran is prompt for counseling and appointments 
with VA doctors, and that he calls periodically if his trauma 
is more than he feels he can handle.  He then assessed the 
veteran with severe PTSD on Axis I; noted combat connected 
PTSD and employment problems due to PTSD combat related 
stress on Axis IV; and estimated the veteran's GAF score to 
be 31.  

In addition, the veteran testified at a RO hearing in June 
2003.  He stated that he had a nightmare the previous night 
that caused him to wake up in a sweat.  When his wife asked 
him what was wrong, he told her that nothing was wrong and 
proceeded to walk around and check the house.  He also stated 
that his physician wanted to place him in an inpatient PTSD 
program.  Additionally, the veteran stated that he 
experiences intrusive thoughts of Vietnam at work and at 
home, has survivor guilt, keeps his wife at arm's length, 
does not associate with coworkers, has planned to commit 
suicide in the past, and that he neither has nor wants any 
friends.  Regarding his coaching his daughter's team, he 
stated that his wife had told him that he looks angry and 
scares the girls.  Moreover, he stated that he had missed 
several days of work and that he was not sure that he could 
make it through the year.  Lastly, the veteran stated that, 
on the date of his November 2002 VA examination, he had been 
on prescription pain medication for a recent surgery and thus 
did not feel that the examiner was able to see his true 
symptoms.  




III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran's PTSD is currently evaluated as 50 percent under 
Diagnostic Code 9411.  Under that code, a 50 percent 
evaluation is warranted for chronic adjustment disorder when 
the disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

The Board observes that VA outpatient treatment reports from 
September 2001 to March 2003 reflect GAF scores between 51 
and 55.  In this regard, the Board observes that, according 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV), GAF scores between 51 and 55 
indicate moderate difficulty in social and occupational 
functioning, including having few friends and experiencing 
conflicts with peers or co-workers.  The Board also observes 
that the veteran's GAF score has steadily decreased, from 55 
in December 2001, to 52 in February 2002, and to 51 in August 
2002.  Additionally, the Board notes the September 2002 VA 
outpatient treatment report in which the examiner discussed 
the issue of medical retirement and suggested inpatient PTSD 
treatment or medical leave.

In addition, the Board observes that the November 2002 VA 
examiner estimated the veteran's GAF score to be 50.  In this 
regard, the Board observes that a GAF score of 50 indicates 
serious impairment in social and occupational functioning, 
including an inability to keep a job.  DSM-IV.  The Board 
also observes that the VA examiner noted a contrast between 
what the veteran said about his avoiding people and his 
ability to coach and go to events at the shore where there 
would be crowds.  On the other hand, the Board notes that the 
veteran stated that his wife had told him that he looks angry 
and scares the children when he coaches.  In addition, the 
Board notes that the examiner stated that the veteran was 
able to work, but with considerable difficulty.  The Board 
further observes the examiner's opinion that the veteran had 
clear problems controlling his rage, noting that the veteran 
was on a significant dose of an anti-psychotic drug, which 
would or could control such symptoms.  

Additionally, the Board observes that Dr. Hankins estimated 
the veteran's GAF score to be 31 in November 2002.  In this 
regard, the Board observes that a GAF score of 31 indicates 
major impairment in several areas, including an inability to 
work.  DSM-IV.  As discussed above, although the veteran was 
working at that time, it was with considerable difficulty.  
The Board notes that the veteran was not able to maintain 
relations with his previous wife or his two siblings.  
Further, the Board observes that the veteran reported periods 
of heavy depression that were almost intolerable, and 
exacerbation of his PTSD by his work with veterans.  

The Board also observes that Dr. Hankins again estimated the 
veteran's GAF score to be 31 in April 2003.  As noted above, 
a GAF score of 31 indicates major impairment in several 
areas, including an inability to work.  DSM-IV.  The Board 
notes that the veteran's symptoms at that time included 
family trouble, significant deterioration of his ability to 
concentrate, compensating more to draw himself back to 
whatever he sets out to do, easily provoked anger, impatience 
with clients at work, poor impulse control leading to 
outbursts of anger or crying at the slightest provocation, 
severe depression, and regular thoughts of suicide.  

Lastly, the Board observes that, according to his testimony 
at the June 2003 RO hearing, the veteran had missed several 
days of work and was not sure that he could make it through 
the year.  Furthermore, the Board observes that the veteran 
had previously planned to commit suicide.  

In sum, the Board observes that the veteran has symptoms that 
are reflective of both occupational and social impairment 
with reduced reliability and productivity (criteria for a 50 
percent evaluation) and occupational and social impairment 
with deficiencies in most areas (criteria for a 70 percent 
evaluation).  

Given the evidence of record, the Board concludes that there 
is an approximate balance of positive and negative evidence 
regarding the veteran's claim.  When the evidence is in such 
relative equipoise, the Board must give the veteran the 
benefit of the doubt.  Consequently, the Board finds that the 
severity of the veteran's PTSD symptoms meets the criteria 
for the assignment of an initial 70 percent evaluation.  

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's PTSD was more than 70 percent 
disabling.  Thus "staged ratings" are inapplicable to this 
case.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial 70 percent rating for post-traumatic 
stress disorder is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



